Name: 76/569/EEC: Council Decision of 29 June 1976 on the allocation of two million units of account to the French overseas territories pursuant to Article 10 of the Internal Agreement on the Financing and Administration of Community Aid of 11 July 1975
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  monetary relations;  cooperation policy;  executive power and public service
 Date Published: 1976-07-01

 Avis juridique important|31976D056976/569/EEC: Council Decision of 29 June 1976 on the allocation of two million units of account to the French overseas territories pursuant to Article 10 of the Internal Agreement on the Financing and Administration of Community Aid of 11 July 1975 Official Journal L 176 , 01/07/1976 P. 0098 - 0098COUNCIL DECISION of 29 June 1976 on the allocation of two million units of account to the French overseas territories pursuant to Article 10 of the Internal Agreement on the Financing and Administration of Community Aid of 11 July 1975 (76/569/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the ACP-EEC Convention of LomÃ ©, signed on 28 February 1975 (1), Having regard to Council Decision 76/568/EEC of 29 June 1976 on the association of the overseas countries and territories with the European Economic Community (2), Having regard to the Internal Agreement on the Financing and Administration of Community Aid, signed in Brussels on 11 July 1975, and in particular Article 10 (1) thereof, Having regard to the proposal from the Commission, Whereas the Council may decide unanimously to allocate to other operations, on the one hand, payments made to the European Investment Bank in respect of special loans granted to the ACP States, the countries and territories and the French overseas departments since 1 June 1964 and, on the other, the proceeds and income from risk capital operations undertaken since 1 February 1971 for the benefit of those States, countries, territories and departments, HAS DECIDED AS FOLLOWS: Article 1 The sum of two million units of account shall be allocated to financial aid for the French overseas territories from the net available funds as shown in the accounts opened in the books of the Bank in accordance with Article 49 (6) of the EDF Financial Regulation of 1 June 1964 and Article 63 of the EDF Financial Regulation of 26 January 1971. Article 2 The funds referred to in Article 1 shall be paid by the Bank to the Commission, at its request, within the limits of the amounts actually available. Done at Luxembourg, 29 June 1976. For the Council The President G. THORN (1)OJ No L 25, 30.1.1976, p. 1. (2)See page 8 of this Official Journal.